Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 09/11/2020 and 10/29/2020 have been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites “and the remote control signals being generated based on…”, but based on the structure of other claims and to be grammatically clear, it seems like it should read “the remote control signals are generated based on…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “at least one requirement that is in force for a restricted geographic region”. The metes and bounds of the term “a restricted geographic region” are indefinite. Is the region restricted by 
	Claims 18-19 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claim 6 recites “receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely”. The metes and bounds of this limitation are indefinite. Partially due to the punctuation of the limitation, it is unclear whether “so that the motor vehicle may be controlled remotely” is modifying “receiving safety condition signals” or “at least one safety condition that must be satisfied”. Is it the receiving part that means the vehicle may be controlled remotely or is it the one safety condition being satisfied that means the vehicle may be controlled remotely? For the purpose of examination, the limitation will be interpreted as the latter.
	Claim 9 recites “is carried out prior to and/or after and/or during one or more predetermined ones of the method steps”. Not only does this claim include all possible times due to the alternative language, but it is also unclear what “predetermined ones of the method steps” is denoting. Is “ones” in reference to the number or just a placeholder for the word “steps”? For the purpose of examination, the limitation will be interpreted as “is carried out prior to and/or after and/or during one or more method steps.
	Claim 13 recites “wherein one or more method steps except the steps of generating and outputting the remote control signals, are executed inside the motor vehicle”. The metes and bounds of this limitation are indefinite. Is the claim intending to state that the generating and outputting the remote control signals can’t be executed inside the motor vehicle? As written, it would seem that the generating and outputting the remote control signals can be performed anywhere and that the limitation merely states that some method step or steps other than the generating and outputting are 
	Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As currently interpreted, without a clear indication of what is being predetermined, the claim does not further limit the claims from which claim 9 depends. The check is already performed in the claims from which claim 9 depends. Claim 9 states that the check is carried out prior to and/or after and/or during” one or more method steps. In the alternative, prior to, after, or during seems to include all of time, which would not further limit the subject matter.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward a process and machines.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

receiving requirement signals, which represent at least one requirement that is in force for a restricted geographic region and must be followed by motor vehicles; 
receiving navigation signals, which represent a route to be traveled by the motor vehicle; 
based on the navigation signals, checking whether the at least one requirement is being followed by the motor vehicle, the checking including a check as to whether the route to be traveled by the motor vehicle violates the at least one requirement; 
generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one requirement is being followed by the motor vehicle; and 
outputting the generated remote control signals.
Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, limitation (a) encompasses a human receiving or looking up the requirements for a region. Similarly, limitation (b) encompasses a human receiving or looking up the navigation of a route to be traveled. Similarly, limitation (c) encompasses a human manually checking that they conform to the requirements from (a). Similarly, limitation (d) encompasses a human coming up with signals to be used remotely based on the check. Similarly, limitation (e) encompasses a human sending or giving those signals out.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the receiving a requirement, receiving navigation signals representing a route, checking whether the requirement is being followed, generating remote control signals, and outputting the signals are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
In particular, claim 1 recites the additional element of a motor vehicle, but the motor vehicle is only recited in the preamble and is not directly controlled in any steps of the method nor does it perform any steps of the method. The method generates remote control signals for controlling guidance of the motor vehicle and outputs the generated signals, but they are never actually used to control the vehicle. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 18 and 19 recite limitations directed towards performing steps (a)-(e) and are rejected under a substantively equivalent rationale.
Claim 18 recites the additional element of a device and claim 19 recites the additional element of a non-transitory machine-readable storage medium and a computer. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 2-17 are rejected under 35 U.S.C. 101, as being dependent on rejected claim 1, respectively, and for failing to resolve the deficiencies listed above.
Thus, since the claims 1-19 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wang (US 2018/0174446 A1).
Regarding claim 1, Wang discloses a method for controlling a motor vehicle remotely, comprising the following steps: receiving requirement signals, which represent at least one requirement that is in force for a restricted geographic region and must be followed by motor vehicles (Wang ¶20-22, 38, 46, 56, 62-63, 65, 68-69, 78-79, 86, 97-101, 110, 112, 118-119, 122, 126, 156-159, 164, 168-172, 176, 180, 192-193, 204, 212); receiving navigation signals, which represent a route to be traveled by the motor vehicle (Wang ¶40, 45, 47, 50, 56, 65, 67, 78, 80, 91, 97-98, 102, 107, 116, 133, 156-160, 168, 175, 180, 186, 193, 198, 207, 212); based on the navigation signals, checking whether the at least one requirement is being followed by the motor vehicle, the checking including a check as to whether the route to be traveled by the motor vehicle violates the at least one requirement (Wang ¶20-22, 56, 88-
Regarding claim 2, Wang discloses wherein in response to noncompliance with the at least one requirement, the remote control signals are generated in such a manner, that in a case of remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, (i) when a motor vehicle is traveling within the region, the motor vehicle leaves the region, or stops inside of a predetermined area within the region, or (ii) when a motor vehicle intends to travel into the region, the motor vehicle does not enter the region, or enters the region and stops in a predetermined area within the region (Wang ¶69, 79, 136-138, 156-160, 182, 209).
Regarding claim 3, Wang discloses wherein the remote control signals are generated based on the navigation signals (Wang ¶20-22, 40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212).  
Regarding claim 4, Wang discloses wherein the requirement specifies at least one road, which is inside of the region and is closed to motor vehicles, and wherein the check as to whether the route to be traveled by the motor vehicle violates the at least one requirement, includes a check as to whether the route to be traveled at least partially includes the at least one road closed to motor vehicles, and the remote control signals being generated based on a result of the determination as to whether the route to be traveled at least partially includes the at least one road closed to motor vehicles (Wang ¶69, 79, 138, 156-160, 182, 209).  

Regarding claim 11, Wang discloses further comprising: receiving boundary vicinity signals, which represent a vicinity of a boundary of the geographic region; processing the boundary vicinity signals to detect an arriving motor vehicle, which intends to travel into the geographic region; wherein, in response to detection of an arriving motor vehicle, the step of checking whether the at least one requirement is being followed by the motor vehicle, is executed, and/or the step of receiving navigation signals is executed, and/or the step of receiving requirement signals is executed (Wang ¶7, 54, 56, 66-67, 69, 79, 89, 95-96, 98, 122, 125, 131, 133, 139, 155, 156-159, 164-165, 173, 179-180, 184-187, 201, 208).
Regarding claim 13, Wang discloses wherein one or more method steps except the steps of generating and outputting the remote control signals, are executed inside the motor vehicle (Wang ¶39-40, 45, 50, 52-53, 102, 107, 175, 180, 201).  
Regarding claim 16, Wang discloses wherein the at least one requirement is motor-vehicle-specific, so that the at least one requirement only has to be followed by motor vehicles that have at least one predetermined feature, wherein it is checked if the motor vehicle has the at least one predetermined feature, and wherein the generation of the remote control signals and/or the checking based on the navigation signals is carried out based on a result of the check as to whether the motor vehicle has the at least one predetermined feature (Wang ¶14, 20-21, 41, 56, 59, 69-70, 75-76, 78, 82, 89-90, 116, 126, 145, 148, 150, 171-172, 177-178, 189-192, 194, 211).  

With respect to claim 18: all limitations have been examined with respect to the method in claim 1. The device in claim 18 is clearly directed towards performing the method of claim 1. Therefore claim 18 is rejected under the same rationale.
With respect to claim 19: all limitations have been examined with respect to the method in claim 1. The steps performed by a computer according to the computer program stored on the non-transitory machine-readable storage medium of claim 19 are clearly directed towards performing the method of claim 1. Therefore claim 19 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Byrnes et al. (US 2022/0050455 A1).
	Regarding claim 6, Wang does not explicitly state receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely; and checking whether the at least one safety condition is satisfied; wherein the 
Regarding claim 7, Wang does not explicitly state wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling the motor vehicle remotely; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals; (iii) presence of a predetermined computer protection level of a device for executing the steps of the method; (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; (vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; (viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect 101027785.136analyses and/or measures in response to incorrect interpretations; (ix) presence of one or more fallback scenarios; (x) presence of a predetermined function; (xi) presence of a predetermined traffic situation; (xii) presence of predetermined weather; (xiii) presence of a maximum possible time for a specific performance or execution of one step or more steps of the method; (xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.

Regarding claim 9, Wang does not explicitly state wherein the check as to whether the at least one safety condition is satisfied, is carried out prior to and/or after and/or during one or more predetermined ones of the method steps.
Regarding claim 10, Wang does not explicitly state further comprising: after the outputting of the remote control signals, testing remote control of the motor vehicle based on the outputted remote control signals to detect a fault; wherein, in response to detection of the fault, the remote control is broken off, or emergency remote control signals for controlling the lateral and/or longitudinal guidance of the motor vehicle remotely in an emergency are generated and output.
Regarding claim 12, Wang does not explicitly state wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure, are tested.  
However, Byrnes teaches receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely; and checking whether the at least one safety condition is satisfied; wherein the remote control signals are generated based on a result of the check as to whether the at least one safety condition is satisfied (Byrnes ¶4-7, 9-18, 24-28, 34-44); wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling the motor vehicle remotely; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Wang et al. (US 2021/0134154 A1, hereinafter Wang2).
Regarding claim 14, Wang does not explicitly state wherein one or more method steps are executed outside of the motor vehicle in a cloud infrastructure.
However, Wang2 teaches wherein one or more method steps are executed outside of the motor vehicle in a cloud infrastructure (Wang2 abstract and ¶19, 64, 64-65, 74, 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to execute one or more steps outside the motor vehicle in a cloud infrastructure, as taught by Wang2, because it improves the efficiency of data processing (Wang2 ¶74).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Watson et al. (US 2021/0039669 A1).
Regarding claim 15, Wang does not explicitly state wherein one or more of the method steps are documented in a blockchain.  
	However, Watson teaches wherein one or more of the method steps are documented in a blockchain (Watson ¶222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to include documenting one or more steps in a blockchain, as taught by Watson, because registering information in such a way improves accountability, may be used to debug or otherwise improve road infrastructure, and is us useful for improvements in an ecosystem with many vendors and algorithm implementations (Watson ¶222).
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        March 25, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669